Order entered August 6, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01446-CR
                                    No. 05-17-01448-CR

                        RODNEY DEWAYNE DUFFEY, Appellant

                                              V.

                               STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F09-35306-U, F13-35623-U

                                          ORDER
        Based on the Court’s opinion of this date, we GRANT the April 6, 2018 motion of

Sharita Blacknall for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Sharita Blacknall as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Rodney Dewayne

Duffey, TDCJ No. 02121936, Dominguez Unit, 6535 Cagnon Road, San Antonio, Texas, 78252-

2282.

                                                     /s/   CRAIG STODDART
                                                           JUSTICE